BUFFINGTON, District Judge.
This case arises upon the return to'a writ of habeas corpus, granted on petition of Robert Fife, the bankrupt, and directing the sheriff of Allegheny county to produce the said Fife before this court, together with the cause of his detention. On January 8, 1901, one Jennie Hawk obtained a verdict for $1,000 against Fife in the court of common pleas No. 2 of Allegheny county, in a suit brought by her against Mm in that court. That action was based on a contract to marry, and the damages alleged and recovered were for breach by defendant of “such contract. On April 8, 1901, the defendant, who is the present petitioner, filed a petition of voluntary bankruptcy, and was adjudged bankrupt. The above-stated claim of Jennie Hawk was scheduled as a debt. On May 2, 1901, a pending motion for a new trial was discharged, and judgment entered against the defendant. On May 31, 1901, the bankrupt was arrested by the sheriff of Allegheny county on a writ of capias ad satisfaciendum issued in said case, and placed in the jail of Allegheny county. Thereupon the bankrupt prayed issue of a writ of habeas corpus. To this writ the sheriff returns the capias as a cause of detention. General order in bankruptcy provides:
“If the petitioner during the pendency of the proceedings in bankruptcy, be ari’ested or imprisoned upon process in any civil action, the district court, upon his application, may issue a writ of habeas corpus to bring him before the court to ascertain whether such process has been issued for the collection of any claim provable in bankruptcy and if so provable he shall be discharged; if not, he shall be remanded to the custody in which he may lawfully be.”
We therefore inquire, is the Hawk claim, to enforce which the capias issued, provable in bankruptcy? Section 63’ of the present bankrupt law, under the heading “Debts which may be proved,” provides :
“Debts of the bankrupt may be proved and allowed against his estate which are * * * (4) founded * * * upon a contract express' or implied; and (5) founded upon provable debts reduced to judgment after the filing of the petition and before the consideration of the bankrupt’s application for a discharge,” etc.
The word “debt” in the bankrupt law is not restricted to its strict legal meaning, viz. “a sum of money due by certain and express agreement,” but is defined by statute (Bankr. Law, § 1, cl. 11) to “include any debt, demand, or claim provable in bankruptcy.” After due consideration, we are of opinion the claim in this case is provable. It is based on contract, and falls within the express terms of the statute recited above. The breach occurred and the right of action accrued before the petition in bankruptcy was filed. The plaintiff’s contractual claim was therefore provable under the fourth provision, *882above quoted, and was subsequently reduced to judgment under the fifth. Being, then, of opinion the detaining process issued for the collection of a claim provable against the estate of Robert Fife in bankruptcy, it is, therefore, in accordance with general order 30 (32 O. O. A. xxx., 89 Fed. xii.), ordered that said Fife be discharged from custody.